MEMORANDUM ****
*871Williams has failed to rebut by clear and convincing evidence the state court’s factual finding that Randy Brown’s testimony was not derivative of Williams’s confession. See 28 U.S.C. § 2254(e)(1).
In light of Brown’s testimony, any error in admitting the identification of Williams’s car as that used during the shooting was harmless. See Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
Thus, Williams cannot show that any ineffective assistance by defense counsel Schaaf caused him prejudice. See Strickland v. Washington, 466 U.S. 668, 687,104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
An evidentiary hearing was unnecessary. See § 2254(e)(2).
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.